DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 - 9, 16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ryu et al. (US 10,498,057).
Regarding claim 1, Ryu et al. discloses a contact pad 131, 132 of a circuit board 130, wherein the contact pad comprises at least one opening (fig. 8A, 9).
Regarding claim 2, Ryu et al. discloses two elongated arm portions spaced apart from each other; and a connecting portion, two ends of the connecting portion connected to the two elongated arm portions, and the at least one opening formed between the two elongated arm portions and the connecting portion (fig. 8A, 9).
Regarding claim 3, Ryu et al. discloses a U-shaped portion and the U-shaped portion having one non-enclosed opening (fig. 8A, 9).
Regarding claim 4, Ryu et al. discloses an H-shaped portion and the H-shaped portion having two non-enclosed openings (fig. 8A, 9).
Regarding claim 5, Ryu et al. discloses an O-shaped portion and the O-shaped portion having one enclosed opening (fig. 5A – 5C, 8A, 9).
Regarding claim 6, Ryu et al. discloses an 8-shaped portion and the 8-shaped portion having two enclosed openings (fig. 5A – 5C, 8A, 9).
Regarding claim 7, Ryu et al. discloses a circuit device (fig. 8A, 8B, 9 - 12) comprising: a circuit board 130; at least one contact pad 131, 132 as claimed in claim 1 mounted on the circuit board and electrically connected with the circuit board.
Regarding claim 8, Ryu et al. discloses at least part of the circuit board is exposed via the at least one of the opening of the contact pad (fig. 8A, 8B, 9 - 12).
Regarding claim 9, Ryu et al. discloses the contact pad comprising a U shaped portion, an H-shaped portion, an O-shaped portion, or an 8-shaped portion (fig. 8A, 9).
Regarding claim 16, Ryu et al. discloses a rectangular-shaped pad; wherein the at least one rectangular-shaped pad is disposed between two of the contact pads having the opening (fig. 8A, 9).
Regarding claim 19, Ryu et al. discloses at least one circuit device as claimed in claim 7 (fig. 8A, 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 – 15, 17 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (US 10,498,057) as applied to claim 7 above, and further in view of Buchanan et al. (US 11,063,378).
Regarding claim 10, Ryu et al. discloses all the limitations except a wire mounted on and electrically connected with the contact pad, the wire covering at least part of the at least one opening of the contact pad, and an air gap is formed between the wire and the circuit board.
Buchanan et al. discloses a wire mounted on and electrically connected with the contact pad 108, the wire 202 covering at least part of the at least one opening 112 of the contact pad, and an air gap 114 is formed between the wire and the circuit board (fig. 1 - 5).
It would have been obvious at the time before effective date of the invention was filed to a person having ordinary skill in the art to provide Buchanan’s et al. connection structure for Ryu’s et al. circuit device wherein a wire mounted on and electrically connected with the contact pad, the wire covering at least part of the at least one opening of the contact pad, and an air gap is formed between the wire and the circuit board so capacitance is formed between the wire and the circuit board.
Regarding claim 11, Ryu et al. and Buchanan et al. discloses in combination the at least one contact pad comprises a connecting portion and two elongated arm portions, two ends of the connecting portion is connected to the two elongated arm portions, the at least one opening is formed between the two elongated arm portions and the connecting portion, and the two elongated arm portions are spaced apart from each other for supporting the wire upon the circuit board, and the wire has no direct contact with the circuit board within the opening (Ryu’s et al. fig. 8A, 9 and Buchanan’s et al. fig. 1 - 5).
Regarding claim 12, Ryu et al. discloses the at least one contact pad is left-right symmetry (fig. 8A, 9).
Regarding claim 13, Ryu et al. discloses the two elongated arm portions are rectangle-shaped respectively and are parallel to each other (fig. 1 - 5).
Regarding claim 14, Buchanan et al. discloses a width of the wire is larger than a thickness of the wire for preventing the wire from passing through the at least one opening and contacting the circuit board (fig. 1 - 5).
Regarding claim 15, Buchanan et al. discloses a shape of a section of each one of the at least one wire is an oval or a rectangle (fig. 1 - 5).
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (US 10,498,057) as applied to claim 16 above, and further in view of Ayzenberg et al. (US 11,228,123).
Regarding claim 17, Ryu et al. discloses all the limitations except the circuit board has a first end and a second end, the first end has a first pad row consisted of a plurality of pads, the second end has a second pad row consisted of a plurality of pads, the first pad row is connected with at least one wire, the first pad row comprises the at least one contact pad having the opening but the second pad row comprises zero of the contact pad having the opening.
Ayzenberg et al. discloses the circuit board has a first end and a second end, the first end has a first pad row consisted of a plurality of pads, the second end has a second pad row consisted of a plurality of pads, the first pad row is connected with at least one wire, the first pad row comprises the at least one contact pad having the opening but the second pad row comprises zero of the contact pad having the opening (fig. 6A, 6B, 8A and 8B),
It would have been obvious at the time before effective date of the invention was filed to a person having ordinary skill in the art to provide Ayzenberg’s et al. connection structure for Ryu’s et al. circuit device wherein the circuit board has a first end and a second end, the first end has a first pad row consisted of a plurality of pads, the second end has a second pad row consisted of a plurality of pads, the first pad row is connected with at least one wire, the first pad row comprises the at least one contact pad having the opening but the second pad row comprises zero of the contact pad having the opening to provide specific purposes of circuit device.
Regarding claim 18, Ayzenberg et al. discloses a shield layer covering the whole second end of the circuit board (fig. 8A, 8B).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IMAS whose telephone number is (571)272-8288. The examiner can normally be reached 8:00 A.M. - 5:00 P.M. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.I/               Examiner, Art Unit 2831                                                                                                                                                                                         	/ABDULLAH A RIYAMI/               Supervisory Patent Examiner, Art Unit 2831